Citation Nr: 9917635	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a nose and throat 
condition.

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard of Alabama 
for 27 years and four days, separating in July 1980.  The 
evidence also shows that the appellant served on active duty 
for training from June 11, 1963, to June 23, 1963; from 
September 10, 1963, to September 12, 1963; and from March 20, 
1965 to March 29, 1965.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The evidence does not show that the appellant currently 
has any nose or throat condition.

2.  The evidence does not show any eye condition which is a 
disability for VA purposes.  The eye conditions shown are 
refractive error of the eye or congenital and developmental 
conditions, for which service connection may not be granted.

3.  The evidence does not show a link or nexus between any 
current hearing loss and any injury incurred in or aggravated 
by inactive duty training or any disease or injury incurred 
in or aggravated by active duty for training.

4.  The evidence does not show a link or nexus between any 
current tinnitus and any injury incurred in or aggravated by 
inactive duty training or any disease or injury incurred in 
or aggravated by active duty for training


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for a nose and throat condition is not well 
grounded.  38 U.S.C.A. §§ 101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).

2.  The appellant's claim of entitlement to service 
connection for an eye condition is not well grounded.  
38 U.S.C.A. §§ 101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

3.  The appellant's claim of entitlement to service 
connection for hearing loss is not well grounded.  
38 U.S.C.A. §§ 101, 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

4.  The appellant's claim of entitlement to service 
connection for tinnitus is not well grounded.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the appellant needs 
to provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  The Board notes that in the case of inactive duty 
training and active duty for training, the second element 
would require the incurrence or aggravation of an injury 
during inactive duty training or the incurrence or 
aggravation of a disease or injury during active duty for 
training.  The third element, or the nexus element, would 
need to show a nexus, or link, between a current disability 
and any injury incurred in or aggravated by inactive duty 
training or any disease or injury incurred in or aggravated 
by active duty for training.  38 U.S.C.A. § 101, 1110 (West 
1991).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In general, for where the veteran served on active duty, 
service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  The Board 
notes that service connection may be established for any 
injury incurred in or aggravated by inactive duty training or 
for any disease or injury incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(22)-(24), 1110 (1998).

The veteran in this case is shown to have served with the 
Army National Guard of Alabama.  The Board notes that the 
veteran's service with the Army National Guard of Alabama is 
considered inactive duty training.  38 U.S.C.A. § 101(23) 
(West 1991).  The veteran is also shown to have served for 
some periods of active duty for training while in the Army 
National Guard of Alabama from June 11, 1963, to June 23, 
1963, from September 10, 1963, to September 12, 1963, and 
from March 20, 1965 to March 29, 1965.  38 U.S.C.A. § 101(22) 
(West 1991).

A.  A Nose and Throat Condition

In this case, the determinative issues presented by the claim 
are (1) whether the appellant had any nose or throat 
condition during service which may be considered an injury 
incurred in or aggravated by inactive duty training or a 
disease or injury incurred in or aggravated by active duty 
for training; (2) whether he currently has any nose or throat 
condition; and if so, (3) whether any current nose or throat 
condition is etiologically related to any injury incurred in 
or aggravated by inactive duty training or any disease or 
injury incurred in or aggravated by active duty for training.  
The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

An April 1997 VA examination noted that the appellant had no 
real complaints of nose or throat problems or mouth problems.  
He really had a complaint of decreased hearing as his main 
problem.  He had his adenoids and tonsils removed when he was 
twelve years old.  He had a normal nose and throat 
examination.

The Board finds that no nose or throat condition is currently 
shown, therefore there is no current disability shown for 
which service connection may be granted.  As there is no 
current diagnosis of any nose or throat condition the 
appellant's claim fails to show the required elements of a 
well grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

B.  An Eye Condition

In this case, the determinative issues presented by the claim 
are (1) whether the appellant had any eye condition during 
service which may be considered an injury incurred in or 
aggravated by inactive duty training or a disease or injury 
incurred in or aggravated by active duty for training; (2) 
whether he currently has any eye condition which constitutes 
a disability; and if so, (3) whether any current eye 
condition which constitutes a disability is etiologically 
related to any injury incurred in or aggravated by inactive 
duty training or any disease or injury incurred in or 
aggravated by active duty for training.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

An April 1997 VA visual examination notes that the appellant 
had worn glasses for reading for approximately thirty years.  
He had a cyst removed from his left upper eyelid three months 
prior to the examination which was benign.  The appellant's 
vision was corrected with hyperopic and presbyopic 
correction.  There was no diplopia present.  There was no 
visual field defect present.  External slit lamp and 
fundoscopic examination were normal for age before and after 
dilation.  The examiner provided diagnoses of hyperopia and 
presbyopia.

The Board notes that hyperopia is defined as "that error of 
refraction in which rays of light entering the eye parallel 
to the optic axis are brought to a focus behind the retina, 
as a result of the eyeball being too short from front to 
back."  W.B. Saunders Co., Dorland's Illustrated Medical 
Dictionary (27th ed. 1988).  Presbyopia is defined as 
"hyperopia and impairment of vision due to advancing years 
or to old age."  W.B. Saunders Co., Dorland's Illustrated 
Medical Dictionary (27th ed. 1988).

The Board notes that the regulations provide that congenital 
or developmental defects and refractive error of the eye are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).  The Board finds 
that the appellant has been diagnosed with hyperopia and 
presbyopia, which are congenital and development defects and 
refractive error of the eye, such that they are not 
disabilities for VA purposes for which service connection may 
be established.

As there is no current diagnosis of any eye condition which 
constitutes a disability for which service connection may be 
established, the appellant's claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

C.  Hearing Loss and Tinnitus

In this case, the determinative issues presented by the claim 
are (1) whether the appellant had hearing loss or tinnitus 
during service which may be considered an injury incurred in 
or aggravated by inactive duty training or a disease or 
injury incurred in or aggravated by active duty for training; 
(2) whether he currently has any hearing loss or tinnitus; 
and if so, (3) whether any current hearing loss or tinnitus 
is etiologically related to any injury incurred in or 
aggravated by inactive duty training or any disease or injury 
incurred in or aggravated by active duty for training.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

An April 1997 VA audiology examination noted that the 
appellant reported decreasing auditory acuity for at least 
thirty years or more.  He reported medical treatment for his 
ears ten to fifteen years prior for a blocked Eustachian 
tube.  He denied any surgery for his ears.  He had worn 
hearing aids for over twenty years.  He reported an eleven 
year history of noise exposure with the use of ear 
protection.  The appellant also reported the gradual onset of 
tinnitus.  He described it as a bilateral, periodic sound 
much like the sound of a sawmill.  It fluctuated in intensity 
and could last as long as one week, but had no consistent 
patterns of recurrence.  On a scale from one to five, with 
one being mild and five being severe, the appellant rated the 
tinnitus as being between one and two.  The examiner found 
that the appellant had moderate to moderately severe right 
ear sensorineural hearing loss and left ear moderate to 
severe sensorineural hearing loss.

A May 1997 VA audiology and ear disease examination found the 
appellant had bilateral sensorineural hearing loss and 
tinnitus.  He had bilateral hearing aids which needed 
replacement.  An audiogram revealed bilateral sensorineural 
hearing loss, worse in the high frequencies.  He had a pure 
tone average of 51 on the right and 52 on the left.  Speech 
discrimination scores were 80 on the right and 72 on the 
left.  He had normal tympanic membranes and normal external 
auditory canals, and the rest of the examination was normal.  
The examiner provided an impression of bilateral moderately 
severe sensorineural hearing loss and felt that the appellant 
needed to be set up for replacement hearing aids and 
reevaluation.

The Board notes that although the appellant's service medical 
records reflect gradually worsening hearing, there is no 
evidence of record which relates any hearing loss or tinnitus 
to the any injury incurred in or aggravated by inactive duty 
training or any disease or injury incurred in or aggravated 
by active duty for training.  As there is no competent 
evidence showing any link, or nexus, between any current 
hearing loss or tinnitus, and any injury incurred in or 
aggravated by inactive duty training or any disease or injury 
incurred in or aggravated by active duty for training, the 
appellant's claim fails to show the required elements of a 
well grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).


The appellant has alleged that a nose and throat condition, 
an eye condition, hearing loss, and tinnitus were incurred 
during his service and that service connection is warranted 
therefor.  The Board notes that a claimant would not meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. at 611 (1992).  The medical evidence 
of record does not show any evidence of a nose and throat 
condition or of any eye condition which constitutes a 
disability for which service connection may be granted.  
Furthermore, the evidence does not show that any current 
hearing loss or tinnitus is etiologically related to any 
injury incurred in or aggravated by inactive duty training or 
any disease or injury incurred in or aggravated by active 
duty for training or is proximately due to or the result of 
any injury incurred in or aggravated by inactive duty 
training or any disease or injury incurred in or aggravated 
by active duty for training.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the appellant has 
not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.

Where a appellant has not met the burden of presenting 
evidence of a well grounded claim, VA has no duty to assist 
him any further in developing facts pertinent to his claim, 
including any further duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998); Rabideau v. Derwinski, 2 Vet.App. 141, 144 
(1992) (where the claim was not well grounded, VA was under 
no duty to provide the appellant with an examination).  
However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the appellant has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet.App. 69, 77 
(1995); Epps v. Brown, 9 Vet.App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the January 1998 statement 
of the case, the February 1998 supplemental statement of the 
case, the July 1998 supplemental statement of the case, the 
September 1998 supplemental statement of the case, and in the 
above discussion.

Although the RO did not specifically state that it denied the 
appellant's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the appellant.  See Edenfield v. Brown, 8 Vet.App 384 
(1995) (en banc) (where a Board decision disallows a claim on 
the merits and the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm the Board's 
decision on the basis of nonprejudicial error).  The Board, 
therefore, concludes that denying the appeal of the 
appellant's claims because the claims are not well grounded 
is not prejudicial to the appellant.  See Bernard v. Brown, 
4 Vet.App. 384 (1993).


ORDER

Entitlement to service connection for a nose and throat 
condition is denied.  Entitlement to service connection for 
an eye condition is denied.  Entitlement to service 
connection for hearing loss is denied.  Entitlement to 
service connection for tinnitus is denied.  This appeal is 
denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

